This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0170

                            Jeffrey Charles Morris, petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                               Filed September 15, 2014
                                       Affirmed
                                     Willis, Judge

                              Ramsey County District Court
                                File No. 62-CR-12-5590


Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Lauermann, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Sara R. Grewing, St. Paul City Attorney, Steven E. Heng, Assistant City Attorney, St.
Paul, Minnesota (for respondent)


         Considered and decided by Reyes, Presiding Judge; Hooten, Judge; and Willis,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

WILLIS, Judge

       In this postconviction appeal, appellant argues that the district court abused its

discretion by denying his motion to withdraw his guilty plea. We affirm.

                                         FACTS

       On July 11, 2012, respondent State of Minnesota filed a citation charging

appellant Jeffrey Charles Morris with misdemeanor theft, alleging that he took a box of

candy from a Walgreens store. On the same day, Morris reached a plea agreement with

the state. In exchange for Morris’s guilty plea, the prosecutor requested that the district

court sentence Morris to 90 days in jail, with 60 days suspended, and issue an order

requiring Morris to stay away from the store where the offense occurred.

       Morris pleaded guilty to the charge, and the district court accepted his plea. The

district court sentenced Morris to serve 90 days in jail, but stayed execution of the

sentence based on several conditions, including that Morris serve 30 days in jail and stay

away from the store where he committed the theft. In addition, the district court imposed

a $500 fine, but stayed $450 of that fine, and ordered Morris to pay court costs and the

public-defender fee. Morris did not object to his sentence. The court administrator

imposed the following court costs: a $1 Ramsey County surcharge, a $75 criminal

surcharge, and a $5 law-library fee, for a total of $81. The warrant of commitment that

the district court signed waives the $75 public-defender fee, and the state has not tried to

collect that fee.




                                             2
       In July 2013, Morris filed a petition for postconviction relief requesting to

withdraw his guilty plea. He argued that the terms of the plea agreement did not include

an agreement to pay a fine or court costs.        The district court denied the petition,

determining that it did not have the authority under the applicable statutes to reduce the

amount of the fine to less than $50 or to waive the court costs. This appeal follows.

                                     DECISION

       This court reviews a district court’s ultimate decision to deny postconviction relief

for an abuse of discretion.     State v. Rhodes, 675 N.W.2d 323, 326 (Minn. 2004).

Generally, the “scope of review is limited to the question of whether sufficient evidence

exists to support the postconviction court’s findings.” Perkins v. State, 559 N.W.2d 678,

685 (Minn. 1997). But we review issues of law de novo. Leake v. State, 737 N.W.2d
531, 535 (Minn. 2007). Because the validity of a guilty plea is a question of law, we

apply de novo review. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

       A defendant may withdraw a guilty plea at any time, even after sentencing, if

“withdrawal is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05,

subd. 1. A manifest injustice occurs if a guilty plea is invalid. State v. Theis, 742
N.W.2d 643, 646 (Minn. 2007). A guilty plea is valid if it is voluntary, accurate, and

intelligent. Perkins, 559 N.W.2d at 688. It is the defendant’s burden to show that his

guilty plea was invalid. Raleigh, 778 N.W.2d at 94.

       Morris argues that his guilty plea was not voluntary or intelligent because the

imposition of the fine and court costs was not contemplated by the plea agreement. In




                                             3
response, the state contends that Morris waived his right to object because he did not do

so at the time he was sentenced.

       We agree with the state that Morris waived his right to object to the imposition of

$50 of the statutorily required $500 fine. See Minn. Stat. § 609.52, subd. 3(5) (2012)

(providing that a district court may not impose a fine of more than $1,000 when the value

of the property stolen is $500 or less); Minn. Stat. § 609.101, subds. 4(2) (requiring the

district court to impose a fine of not less than 30% of the maximum fine authorized by

law on a person convicted of a misdemeanor), 5 (2012) (stating that the district court may

not waive payment of the minimum fine but may reduce it to not less than $50 in certain

circumstances). The Minnesota Supreme Court has held that a defendant waives his right

to complain about the district court’s imposition of a fine at the time of sentencing when

the defendant entered into an agreement that did not speak to the matter of a mandatory

minimum fine and did not object to the imposition of a fine at the time of sentencing.

Blondheim v. State, 573 N.W.2d 368, 368-69 (Minn. 1998). Here, although the plea

agreement did not specifically address the imposition of a fine, Morris did not object to

the fine when the district court imposed it as part of his sentence.

       We further conclude that Morris waived his right to object to the imposition of the

court costs because, like the fine, the district court is required by statute to impose them,

and Morris did not object when the district court sentenced him.           See Minn. Stat.

§ 357.021, subd. 6(a), (c) (2012) (requiring the district court to impose a $75 criminal

surcharge and a $1 Ramsey County surcharge, and stating that the district court may not




                                              4
waive payment of those surcharges); Minn. Stat. § 134A.09, subd. 2a (2012) (requiring

the district court to impose a $5 law-library fee).

       Finally, we note that although the district court stated at the sentencing hearing

that it was imposing a public-defender fee, the warrant of commitment that the district

court signed waives that fee, and the state has not tried to collect it. Although the parties

have not specifically raised the public-defender fee issue on appeal, we address it here

because an orally pronounced sentence controls over a written order if the two conflict.

See State v. Staloch, 643 N.W.2d 329, 331 (Minn. App. 2002).

       Under Minn. Stat. § 611.17(c) (2012), a defendant who is represented by a public

defender “shall” pay the district court a $75 copayment, unless the district court reduces

in part or waives the fee. See State v. Craig, 807 N.W.2d 453, 472 (Minn. App. 2011)

(stating that the $75 public-defender copayment is “mandatory”), aff’d, 826 N.W.2d 789

(Minn. 2013). Here, the district court imposed the fee required by statute, and Morris did

not request that the district court reduce or waive the public-defender fee. Therefore, he

waived his right to object to the imposition of the $75 public-defender fee.

       Because we conclude that Morris waived his objection to his sentence, we do not

address Morris’s argument, based on the sentencing issue, that his plea was not intelligent

or voluntary.

       Affirmed.




                                              5